WATERSTONE MORTGAGE CORPORATION
EMPLOYMENT AGREEMENT




This Employment Agreement (the "Agreement") by and between WATERSTONE MORTGAGE
CORPORATION (the "Company") and ERIC J. EGENHOEFER ("Executive") is hereby
entered into on December 17, 2014.  This Agreement hereby supersedes any other
employment agreements or understandings; written or oral, between the Company
and Executive.


R E C I T A L S


The following statements are true and correct:


As of the date of this Agreement, the Company is engaged primarily in the highly
competitive mortgage broker/banker industry.


The Company desires to maintain Executive as the President and Chief Executive
Officer of the Company and Executive desires to accept such employment.


Executive is employed hereunder by the Company in a confidential relationship
wherein Executive, in the course of his employment with the Company, has and
will continue to become familiar with and aware of information as to the
Company's customers, specific manner of doing business, including the processes
and techniques utilized by the Company, and future plans with respect thereto,
all of which has been and will be established and maintained at great expense to
the Company; this information is a trade secret and constitutes the valuable
good will of the Company.  In consideration for the rights granted under this
Agreement, Executive agrees to the confidentiality and non-competition
provisions contained in the Agreement.


Therefore, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:




A G R E E M E N T S


1.            Employment and Duties.


(a)            During the term of Executive's employment hereunder, Executive
agrees to serve as the President and Chief Executive Officer of the Company.
Executive shall perform administrative and management services for the Company
which are customarily performed by persons in a similar executive officer
capacity. Executive shall be responsible for the overall management of the
Company and shall be responsible for establishing the business objectives,
policies and strategic plan of the Company. Executive shall also be responsible
for providing leadership and direction to all departments or divisions of the
Company, and shall be the primary contact between the Board of Directors and the
staff of the Company. During said period, Executive also agrees to serve as a
director of the Company if so elected.   Executive's principal place of
employment shall be at the Company's principal executive offices. The Bank shall
provide Executive, at his principal place of employment, with support services
and facilities suitable to his position with the Company and necessary or
appropriate in connection with the performance of his duties under this
Agreement.


(b)            Executive shall faithfully adhere to, execute and fulfill all
policies established by the Company and its Board of Directors.


(c)            Executive shall not, during the Term of his employment hereunder,
be engaged in any other business activity pursued for gain, profit or other
pecuniary advantage if the Company determines that such activity interferes or
creates a conflict of interest with Executive's duties and responsibilities
hereunder.  However, the foregoing limitations shall not be construed as
prohibiting Executive from making personal investments in such form or manner as
will not require his services in the operation or affairs of the companies or
enterprises in which such investments are made.


2.            Compensation.  For all services rendered by Executive, the Company
shall compensate Executive as follows:


(a)            Base Salary.  Effective January 1, 2015 (the "Effective Date"),
the base salary payable to Executive shall be Three Hundred Thousand Dollars
($300,000.00) per year (the "Base Salary"), payable on a regular basis in
accordance with the Company's standard payroll procedures.  During the term of
this Agreement, Executive's Base Salary shall be reviewed at least annually by
December 31st of each year.  Such review shall be conducted by the Compensation
Committee of Waterstone Financial, Inc., with the assistance of the Chairman of
the Company's Board of Directors.  The Compensation Committee may increase, but
not decrease, Executive's Base Salary at any time, except for a decrease not in
excess of any decrease generally applicable to all officers of the Company.  Any
increase (or decrease) in Base Salary shall become the "Base Salary" for
purposes of this Agreement.


(b)            Bonus Compensation.  In addition to Base Salary, Executive shall
be entitled to annual bonus compensation (the "Bonus"), payable on or before
December 31 of each year that this agreement is in effect.  The Bonus shall be
equal to 5% of the sum of the Company's pre-tax income less:  (a) a preferred
return paid to WaterStone Bank SSB (the Company's sole shareholder) equal to 20%
of the Company's annual average equity for the year in which the bonus
compensation is to be paid; (b) less a per file underwriting fee of $25.00 for
each loan originated by the Company and sold to WaterStone Bank SSB; (c) less a
fee of $7.50 for each wire transfer made by WaterStone Bank SSB to the Company
for purposes of funding a mortgage loan originated by the Company; and (d) less
the expense of bonus compensation paid or to be paid Company officers in or the
for the year in which the Bonus is earned.  Executive shall not be paid a Bonus
in any year in which the Company and/or WaterStone Bank SSB become subject to or
is/are subject to any regulatory enforcement order caused by or contributed to
by the operations of the Company.  Not more than annually, the Compensation
Committee of Waterstone Financial, Inc., may, in its discretion, make such
adjustments to the Bonus formula set forth above that the Compensation Committee
deems necessary to better align the Bonus formula with the Company's strategic
objectives, provided, however, any such adjustment shall not impact any current
year's bonus and shall only become effective beginning on the succeeding January
1.
 
 

--------------------------------------------------------------------------------



(c)            Benefits and Other Compensation.  During the term of this
Agreement, Executive shall be entitled to receive additional benefits and
compensation from the Company in such form and to such extent as specified
below:


(1)            An automobile allowance of $500.00 per month.



(2) Reimbursement for all necessary business travel and other out-of-pocket
expenses incurred by Executive in the performance of his services pursuant to
this Agreement.  All reimbursable expenses shall be appropriately documented in
reasonable detail by Executive upon submission of any request for reimbursement,
and in a format and manner consistent with the Company's expense reporting
policy.




(3) The Company shall provide Executive with other benefits as may be  deemed
appropriate for Executive by the Board of Directors of the Company and
participation in all other Company-wide  employee benefits as available from
time to time, including, but not limited to, 401(K), and other qualified and
non-qualified plans maintained by the Company.




(4) Executive shall receive four (4) weeks of vacation in each full calendar
year, which shall be prorated for any partial calendar years.  Executive and
Company shall determine the time and intervals of his vacation.  Executive is
also entitled to those paid holidays that are generally available to other
employees of the Company.  Any unused vacation days will not be carried forward
into the following year, all subject to the general provisions of the employee
handbook of the Company.



3.            Non-Solicitation & Non-Competition Agreement.   In consideration
of Executive's employment hereunder, the compensation to be paid to Executive
hereunder, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by Executive:


(a)            Executive will not, for the term set forth in Section 3(b) below,
for any reason whatsoever, directly or indirectly, for himself or on behalf of
or in conjunction with any other person, persons, company, partnership,
corporation or business of whatever nature:


(1)            Canvas, solicit or accept any business from any current customer
of the Company, or any customer to whom the Company has delivered a proposal
during the one (1) year period prior to the termination date of Executive's
employment, or any customer with whom Executive has had contact as a consequence
of his employment with the Company (the "Restricted Customers").


(2)            Request, solicit or advise any of the Restricted Customers of the
Company to withdraw, curtail or cancel their business with the Company.  


(3)            Hire or otherwise employ any temporary, staff or other employee,
consultant or other personnel of the Company under any circumstances, or induce
or attempt to induce any employees, consultants or other personnel of the
Company to terminate their employment or breach their agreements with the
Company.


(4)            Divulge, transmit or otherwise disclose or cause to be divulged,
transmitted or otherwise disclosed, or use personally, any of the confidential
information regarding the Company's business affairs, including, without
limitation, such matters as computer programs, research, customer lists,
customer development, planning, purchasing, financing, marketing, customer
relations, and other information of a similar nature not available to the public
which is developed at great expense and which provides the Company with a
competitive advantage in conducting its business.  This protected confidential
information may be oral or written and may be that which the Executive
originates as well as that which otherwise comes into his possession or
knowledge.
 
  (5)        Own, operate, manage, join, finance, control, participate in
ownership, management, operation or control of, or be paid or employed by or
acquire any securities of, or otherwise become associated with or provide
assistance to any Significant Competitor of the Company; provided, however, that
this restriction shall not prohibit the Executive from acquiring less than 5% of
the total value of the outstanding securities of any entity whose securities are
publicly traded.  For purposes of this provision, the term "Significant
Competitor" means any financial institution, including but not limited to, any
commercial bank, savings bank, savings and loan association, credit union,
mortgage brokerage or mortgage banking company which, at the time of termination
of Executive's employment with the Company, or during the period of this
covenant not to compete, has a home, branch or other office within a fifty (50)
mile radius of any home, branch or other office of the Company or WaterStone
Bank SSB existing at the time of termination of Executive's employment with the
Company (the "Non-competition Territory") or has originated within the
Non-competition Territory $30,000,000 or more in residential mortgage loans
during any continual twelve (12) month period within twenty-four (24) months
prior to Executive's termination and inclusive of the period covered by this
covenant.


(b)            Time.  The restrictions set forth in Subparagraphs 3(a)(1)
through 3(a)(5) shall apply to Executive for a period equal to one (1) year
following termination of employment under this Agreement.


(c)            Acknowledgement.  The parties agree that the terms and conditions
of the restrictive covenants set forth in this Agreement are reasonable and
necessary for the protection of the Company and its confidential information and
to prevent damage or loss to the Company as a result of action taken by
Executive.  Executive acknowledges that the consideration provided for in this
Agreement, the consideration of employment with the Company, and the
consideration received under the Stock Purchase Agreement are sufficient to
fully and adequately compensate Executive for agreeing to the restrictions set
forth herein.


(d)            Enforcement.  Executive recognizes that irreparable injury may
result to the Company and its business and property in the event of a breach by
Executive of the restrictions imposed herein and agrees that if Executive shall
engage in any act in violation of the provisions hereof, the Company shall be
entitled, in addition to such other remedies and damages as may be available to
it, to an injunction prohibiting Executive from engaging in any such act.


4.            Term; Termination; Rights on Termination.  The term of this
Agreement shall begin on the Effective Date and shall continue for three (3)
years (the "Initial Term"), and, unless terminated as herein provided, shall be
extended at the end of each year beginning at the end of the Initial Term hereof
for a period of one (1) year on the same terms and conditions contained herein
unless otherwise renegotiated by the parties ("Extended Term").


(a)            Death.  The death of Executive shall immediately terminate the
Agreement with no severance compensation due to Executive's estate, provided,
however, Executive or Executive's estate shall be entitled to receive any unpaid
Base Salary earned prior to the effective date of termination and reimbursement
of expenses to which Executive is entitled under Section 2(c)(2) above.
 
 

--------------------------------------------------------------------------------



(b)            Disability.  If, as a result of incapacity due to physical or
mental illness or injury, Executive shall have been absent from his full-time
duties hereunder for four (4) consecutive months, then thirty (30) days after
written notice to the Executive (which notice may occur before or after the end
of such four (4) month period, but which shall not be effective earlier than the
last day of such four (4) month period), the Company may terminate Executive's
employment hereunder provided Executive is unable to resume his full-time duties
at the conclusion of such notice period.  Also, Executive may terminate his
employment hereunder if his health should become impaired to an extent that
makes the continued performance of his duties hereunder hazardous to his
physical or mental health or his life, provided that Executive shall have
furnished the Company with a written statement from a qualified doctor to such
effect and provided, further, that, at the Company's request made within thirty
(30) days of the date of such written statement, Executive shall submit to an
examination by a doctor selected by the Company who is reasonably acceptable to
Executive or Executive's doctor and such doctor shall have concurred in the
conclusion of Executive's doctor.  In the event of a termination for disability,
as enumerated above, Executive shall have no right to any severance
compensation, provided, however, Executive shall be entitled to receive any
unpaid Base Salary earned prior to the effective date of termination and
reimbursement of expenses to which Executive is entitled under Section 2(c)(2)
above.


(c)            Good Cause.  The Company may terminate the Agreement upon written
notice to Executive for good cause, which shall be: (1) Executive's willful,
material and irreparable breach of this Agreement; (2) Executive's gross
negligence in the performance or intentional nonperformance of any of
Executive's material duties and responsibilities hereunder; (3) Executive's
willful dishonesty, fraud or misconduct with respect to the business or affairs
of the Company which materially and adversely affects the operations or
reputation of the Company; (4) Executive's conviction of a felony or other crime
involving moral turpitude; or (5) alcohol or illegal drug abuse by Executive. 
In the event of a termination for good cause, as enumerated above, Executive
shall have no right to any severance compensation, provided, however, Executive
estate shall be entitled to receive any unpaid Base Salary earned prior to the
effective date of termination and reimbursement of expenses to which Executive
is entitled under Section 2(c)(2) above.


(d)            Termination by Executive for Good Reason.  Executive may
terminate his employment hereunder for "Good Reason."  As used herein, "Good
Reason" shall mean any material breach of this Agreement by the Company,
including the failure, without good cause, to pay Executive on a timely basis
the amounts to which he is entitled under this Agreement.


(e)            Payment through Term.  Upon Executive's termination of this
Agreement for Good Reason as provided above, or in the event the Company
terminates Executive's employment for any reason other than Good Cause, then
Executive shall be entitled to continue to receive Executive's Base Salary
through the Initial Term of this Agreement, or if such termination occurs during
an Extended Term, then such payments shall continue through the Extended Term. 
All other rights and obligations of the Company and Executive under this
Agreement shall cease as of the effective date of termination, except that the
Company's obligations under paragraph 12 herein and Executive's obligations
under paragraphs 3, 5, 6, 7 and 12 herein shall survive such termination in
accordance with their terms.


5.            Release.  Any payments or benefits under Section 4(e) shall be
contingent on Executive's execution and non-revocation of a release (the
"Release"), satisfactory to the Company, WaterStone Bank SSB and any affiliates,
of all claims that Executive or any of Executive's affiliates or beneficiaries
may have against the the Company, the Bank or any affiliate, and their officers,
directors, successors and assigns, releasing said entities and persons from any
and all claims, rights, demands, causes of action, suits, arbitrations or
grievances relating to Executive's employment relationship, including claims
under the Age Discrimination in Employment Act ("ADEA"), but not including
claims for benefits under tax-qualified plans or other benefit plans in which
Executive is vested, claims for benefits required by applicable law or claims
with respect to obligations set forth in this Agreement that survive the
termination of this Agreement.  In order to comply with the requirements of
Section 409A of the Internal Revenue Code and the ADEA, the Release must be
provided to Executive no later than the date of his Separation from Service and
Executive must execute the Release within twentyone (21) days after the date of
termination without subsequent revocation by Executive within seven (7) days
after execution of the release.


6.            Return of Company Property.  All records, designs, technical
authoring, patents, business plans, financial statements, manuals, memoranda,
lists and other property delivered to or compiled by Executive by or on behalf
of the Company, vendors or customers which pertain to the business of the
Company shall be and remain the property of the Company, and be subject at all
times to their discretion and control.  Likewise, all correspondence, reports,
records, charts, advertising materials and other similar data pertaining to the
business, activities or future plans of the Company  which is collected by
Executive shall be delivered promptly to the Company without request by it upon
termination of Executive's employment.


7.            Trade Secrets.  Executive agrees that he will not, during or after
the term of this Agreement with the Company, disclose the specific terms of the
Company's relationships or agreements with their respective significant vendors
or customers or any other significant and material trade secret of the Company,
whether in existence or proposed, to any person, firm, partnership, corporation
or business for any reason or purpose whatsoever.


8.            No Prior Agreements.  Executive hereby represents and warrants to
the Company that the execution of this Agreement by Executive and his employment
by the Company and the performance of his duties hereunder will not violate or
be a breach of any agreement with a former employer, client or any other person
or entity.  Further, Executive agrees to indemnify the Company for any claim,
including, but not limited to, attorneys' fees and expenses of investigation, by
any such third party that such third party may now have or may hereafter come to
have against the Company based upon or arising out of any non-competition
agreement, invention or secrecy agreement between Executive and such third party
which was in existence as of the date of this Agreement.


9.            Assignment; Binding Effect.  Executive understands that he has
been selected for employment by the Company on the basis of his personal
qualifications, experience and skills.  Executive agrees, therefore, he cannot
assign all or any portion of his performance under this Agreement.  This
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the parties hereto and their respective heirs, legal representatives, successors
and assigns.


10.            Complete Agreement.  This Agreement is not a promise of future
employment.  Executive has no oral representations, understandings or agreements
with the Company or any of its officers, directors or representatives covering
the same subject matter as this Agreement.  This written Agreement is the final,
complete and exclusive statement and expression of the agreement between the
Company and Executive and of all the terms of this Agreement, and it cannot be
varied, contradicted or supplemented by evidence of any prior or contemporaneous
oral or written agreements.  This written Agreement may not be later modified
except by a further writing signed by a duly authorized officer of the Company
and Executive, and no term of this Agreement may be waived except by writing
signed by the party waiving the benefit of such term.
 
 

--------------------------------------------------------------------------------



11.            Notice.  Whenever any notice is required hereunder, it shall be
given in writing addressed as follows:



To the Company: WATERSTONE MORTGAGE CORPORATION

N25 W23225 Paul Road
Pewaukee, Wisconsin 53072
Attn: Douglas S. Gordon, Director



To Executive: Eric J. Egenhoefer

1152 Mary Hill Circle
Hartland, WI 53029


12.            Severability; Headings.  If any portion of this Agreement is held
invalid or inoperative, the other portions of this Agreement shall be deemed
valid and operative and, so far as is reasonable and possible, effect shall be
given to the intent manifested by the portion held invalid or inoperative.  The
paragraph headings herein are for reference purposes only and are not intended
in any way to describe, interpret, define or limit the extent or intent of the
Agreement or of any part hereof.


13.            Arbitration.  Any unresolved dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by
arbitration, conducted in accordance with the rules of the American Arbitration
Association then in effect.  The arbitrators shall not have the authority to add
to, detract from, or modify any provision hereof nor to award punitive damages
to any injured party.  A decision by a majority of the arbitration panel shall
be final and binding.  Judgment may be entered on the arbitrators' award in any
court having jurisdiction.  The arbitration proceeding shall be held in the city
where the Company is located.


14.            Governing Law.  This Agreement shall in all respects be construed
according to the laws of the State of Wisconsin.




























- SIGNATURES APPEAR ON FOLLOWING PAGE –
 
 
 
 
 
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be duly executed as of the date first above written.


 

 

 
WATERSTONE MORTGGAGE CORPORATION
 
 
Attest: /s/ William F. Bruss
By: /s/ Douglas S. Gordon
             Assistant Secretary 
       Douglas S. Gordon
 
       Chairman of the Board of Directors



 
 
 



 
WATERSTONE BANK SSB
(WaterStone Bank SSB is executing this agreement for the purpose of
acknowledging its obligations hereunder)
 
 
Attest: /s/ William F. Bruss
By: /s/ Douglas S. Gordon
             Secretary
      Douglas S. Gordon
 
      President and CEO

 




 
 

 
WATERSTONE FINANCIAL, INC.
(WaterStone Financial, Inc. is executing this agreement for the purpose of
acknowledging its obligations hereunder)
 
 
Attest: /s/ William F. Bruss
By: /s/ Douglas S. Gordon
            Secretary
      Douglas S. Gordon
 
      President and CEO




 



 
EXECUTIVE
 
 
Attest: /s/ William F. Bruss
By: /s/ Eric J. Egenhoefer
            Assistant Secretary 
      Eric J. Egenhoefer
 
 


 
 
 
 